Citation Nr: 1114928	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for a methicillin resistant staphylococcus aureus (MRSA) infection claimed as the result of surgery performed in a VA hospital on September 26, 2007 and subsequent treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in April 2009. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in September 2009, in which the Board requested that the RO schedule a medical examination. 

Review of the claims folder indicates that pertinent records may not have been associated with the claims file or reviewed by a May 2010 VA examiner. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for an MRSA infection and any residuals, which developed after he underwent a total left hip replacement surgery at a VAMC in September 2007.  

VA treatment records associated with the claims folder indicate that on September 26, 2007, the Veteran underwent a total left hip replacement at a VA hospital with no complications. On October 1, 2007, the Veteran, showing no signs of infection, was discharged from the floor to VA rehabilitation. An October 5, 2007 discharge note from the floor physician contains a summary of rehabilitative treatment, indicating that the Veteran was admitted on October 1, 2007, remained stable, and was able to ambulate near community distances with a walker but would benefit from continued therapy. 

The October 5, 2007 discharge note indicates that the Veteran was discharged from rehabilitation to his own home. Two days later, on October 7, 2007, the Veteran presented to the VA emergency department, where physicians operated on a suspected infection, treated the infection, and diagnosed an MRSA infection.  

The claims file contains no treatment records from rehabilitation treatment from October 1 to October 5, 2007. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A May 2010 VA examination report indicates that the examiner reviewed computerized patient record system (CPRS) VA treatment records not associated with the claims folder. These records included nursing assessments dated on October 1, 2, and 4, 2007.

At an April 2009 Board hearing, the Veteran stated that he was treated at a VA medical center with a physician, A. R., for what he reported might be residuals of an MRSA infection. Records of treatment with physician A. R. are not associated with the claims folder. See Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him in post-operative rehabilitation, and for an MRSA infection and any claimed residuals. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include (i)all VA rehabilitation records from October 1 to October 5, 2007 from the VA Salt Lake City Medical Center, including nursing assessments dated October 1, 2, and 4, 2007, reviewed in a May 2010 VA examination; and (ii) all VA treatment records from June 2008 and after, including records of treatment with a VA physician, A. R. 

2. If records not reviewed in a May 2010 VA examination are gathered and associated with the claims folder, the RO/AMC must send the claims folder to the physician who completed the May 2010 examination report, E. H., and ask him to review the additional evidence and issue an addendum to his opinion, if necessary. 

3. The RO/AMC must readjudicate the claim. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


